DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-9 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Drawings
The drawings are objected to because they appear to contain drawings other than black and white line drawings and are listed as such in the record.  It appears that the drawings have gray shading in icons and outlines.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to be black and white line drawings and, then, resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “location acquirer”, “route information acquirer”, “map data acquirer”, and “lane recommender” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an abstract idea that can be performed with the human mind. Claim 1 is directed to determining recommended lanes along a route.  Making a determination, for example the recommended lane along a route, could be performed within the human mind.  For example, a human driver could know they need to exit off a highway soon and, thus, stays in or moves over to the lane nearest the exit.  This judicial exception is not integrated into a practical application because the claim as a whole is merely intended to implement the claim in an intended field.  Further, the additional elements in the claim are directed to acquiring information and outputting information.  These additional elements are merely extra-solution and post-solution activity and do not integrate the scope into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of acquiring and outputting information are old and well-known, as discussed in MPEP 2106.05(d).II.
Claim(s) 2-9 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  Claims 2-9 add details about the determining, such as which lane gets a higher priority during certain situations, but do not alter the scope beyond the abstract idea that can be performed within the human mind.  Adding specifics of which lane gets which priority does not integrate the abstract idea into a practical application or add significantly more beyond the abstract idea.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claim 1 recites “a lane coordinate of a road”; however, it is indefinite what is meant by this limitation.  It is indefinite what a lane coordinate is, how it is related to the road, e.g., which point in the road is the coordinate associate with, etc.  
Claim 1 recites “a road including the planned driving route”; however, it is indefinite what is meant by this limitation.  As best understood, a planned driving route is a collection of roads between two locations and, therefore, a planned driving route includes various roads.  It is indefinite what is meant by or how a road includes a planned driving route.  
Claim 1 recites determining a recommended lane among the lane in lines 8-9.  The scope of this limitation is indefinite since the recommended lane is only among a single lane.  
Claim 1 recites the limitation "the lane" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites that the lane recommender outputs “a plurality of candidates of the recommended lane”; however, it is indefinite what is meant by this limitation.  The claim determines a singular recommended lane.  Therefore, it is indefinite what a plurality of candidates is or how they relate to the single lane.   
Claim(s) 2-9 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 2 recites the limitation "the candidate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which candidate of the plurality of candidates this limitation is referring to.  
Claim 2 recites the limitation "a priority" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 2 recites configuring “the candidate and a priority of the candidate sequentially”; however, it is indefinite how a single candidate can be configured sequentially.  It appears that the candidate and priority are grouped and “configured sequentially” as a pair; however, if it’s the candidate and priority that are being configured sequentially, this is also indefinite since these two terms appear to relate to different types of information and how they would be related sequentially is unknown.  
Claim(s) 3 and 4 is(are) rejected because it(they) depend(s) on claim 2 and fail(s) to cure the deficiency(ies) above.  
Claim 3 recites the limitation "a destination" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 3 recites numerous “a highest priority”.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are the same highest priority or different.  
Claim(s) 4 is(are) rejected because it(they) depend(s) on claim 3 and fail(s) to cure the deficiency(ies) above.  
Claim 4 recites “a lane that extends along a lane assigned with a highest priority”; however, it is indefinite what the scope of the limitation is.  It is indefinite if this means that the lane runs parallel to the other lane, directly next to the other lane, are related/touching at any time, etc.  
Claim 4 recites the limitation "a lane assigned with a highest priority" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 5 recites the limitation "a lane" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 5 recites the limitation "a destination" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 5 recites the limitation "a candidate" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 5 recites the limitation "a priority" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 5 recites the limitation "a determined result" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous action/determination within the claim.
Claim 6 recites the limitation "a destination" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 7 recites the limitation "a candidate" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 7 recites the limitation "a priority" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 8 recites the limitation "a destination" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 8 recites the limitation "a priority" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 9 recites the limitation "a priority" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 9 recites the limitation "a destination" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 9 recites the limitation "a priority" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by U.S. Patent Application Publication 2015/0185026 to Hightower et al.
As per claim 1, Hightower discloses a recommended lane determination device that recommends a lane on which a car runs (Hightower; At least paragraph(s) 19), the device comprising:
a location acquirer that acquires a current location of the car (Hightower; At least paragraph(s) 31);
a route information acquirer that acquires route information describing a planned driving route on which the car is planned to run from the current location to a destination (Hightower; At least paragraph(s) 22);
a map data acquirer that acquires map data describing a lane coordinate of a road including the planned driving route (Hightower; At least paragraph(s) 22); and
a lane recommender that determines a recommended lane on which the car is recommended to run among the lane (Hightower; At least paragraph(s) 22 and 25),
wherein the lane recommender outputs a plurality of candidates of the recommended lane, assigns to each of the candidates a priority representing how much the car is recommended to run on the candidate, and outputs the priority (Hightower; At least paragraph(s) 33 and 35; It is noted that no destination of the “outputting” is defined and is interpreted to include other algorithms, software modules, etc. within the device).
As per claim 2, Hightower discloses wherein the lane recommender configures the candidate and a priority of the candidate sequentially from farer lane to closer lane from the current location of the car (Hightower; At least paragraph(s) 45-50 and 63, and figure 6).
As per claim 3, Hightower discloses wherein the lane recommender assigns a highest priority to a lane that is directly connected to a destination of the planned driving route (Hightower; At least paragraph(s) 45-50 and 56), and
wherein the lane recommender assigns a highest priority to lanes that are passed through by tracing back a lane connection from a lane assigned with a highest priority to the current location of the car (Hightower; At least paragraph(s) 55 and 56).
As per claim 4, Hightower discloses wherein for a lane that extends along a lane assigned with a highest priority and to which the car can move, the closer from a lane assigned with a highest priority, the higher priority the lane recommender assigns (Hightower; At least paragraph(s) 56 and 62).
As per claim 5, Hightower discloses wherein the lane recommender acquires a first distance between a branch point where a lane is branched and the current location of the car (Hightower; At least paragraph(s) 58),
wherein the lane recommender determines whether the car can reach a destination of the planned driving route even if the car moves to a branch lane at the branch point (Hightower; At least paragraph(s) 58 and 59), and
wherein the lane recommender outputs, along with a candidate of the recommended lane and a priority of the candidate, the first distance and a determined result of whether the car can reach the destination (Hightower; At least paragraph(s) 58 and 59).
As per claim 6, Hightower discloses wherein the lane recommender acquires, from the map data, a start point of a section where lane change is prohibited (Hightower; At least paragraph(s) 33, 36, and 37), and
wherein if the car cannot reach a destination of the planned driving route after the car reaches the start point, the lane recommender assigns a lower priority to lanes after the start point than other lanes (Hightower; At least paragraph(s) 33, 36, and 37, and figure 2).
As per claim 7, Hightower discloses wherein the lane recommender acquires, from the map data, a second distance between a start point of a section where lane change is prohibited to the current location of the car (Hightower; At least paragraph(s) 53 and 57, and figure 2; legal restrictions are determined and outputted), and
wherein the lane recommender outputs the second distance along with a candidate of the recommended lane and a priority of the candidate (Hightower; At least paragraph(s) 53 and 57, and figure 2).
As per claim 8, Hightower discloses wherein if there is a reachable lane through which the car can reach a destination of the planned driving route other than a lane assigned with a highest priority, the lane recommender corrects a priority of the reachable lane upward (Hightower; At least paragraph(s) 61).
As per claim 9, Hightower discloses wherein after assigning a priority of the candidate, the lane recommender counts a frequency of lane change necessary for the car to reach a destination of the planned driving route, and also calculates a difficulty coefficient representing a difficulty of lane change, and wherein the lane recommender readjusts a priority of the candidate according to the frequency of lane change and the difficulty coefficient (Hightower; At least paragraph(s) 63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David P. Merlino/Primary Examiner, Art Unit 3669